MEMORANDUM **
Inderjit Kaur, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing her appeal from an Immigration Judge’s (“IJ”) denial of her application for asylum and withholding of removal, and request for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the BIA’s and IJ’s decisions unless the evidence compels a contrary conclusion. Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003). We deny the petition.
Substantial evidence supports the BIA’s and IJ’s denial of asylum based on an adverse credibility finding. Kaur testified inconsistently regarding matters that go to the heart of her claim, including the circumstances surrounding her brother’s arrest, whether the police continue to search for her, and whether her brother and father were released shortly after their last arrest or were still detained when she came to the United States. See Li v. Ashcroft, 378 F.3d 959, 962-63 (9th Cir. 2004).
Because Kaur failed to establish eligibility for asylum, she necessarily failed to meet the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Kaur’s claim under the CAT is based on the same testimony that the IJ found not credible, and she points to no other evidence that she could claim the IJ should have considered in making its CAT determination, her CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.